USDC IN/ND case 3:21-cv-00379-JD-MGG document 10 filed 09/03/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BLAYSE HARRISON WOOD,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-379-JD-MGG

 NICOLE WELLS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Blayse Harrison Wood, a prisoner without a lawyer, filed a complaint. ECF 1. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Wood alleges that, on January 16, 2021, while housed in segregation, Sgt. Nicole

Wells, Officers Jean Lavrore, and Officer Emillia Sheaffer approached his cell. Sgt. Wells

indicated that she was going to kill Wood. He responded by indicating that she could

not open his door because he was in segregation. Sgt. Wells and Officer Lavrore

indicated that, because it was the weekend, nobody would know. They attempted to

mace and tase him through his cuff port, but they were not successful. A member of the
USDC IN/ND case 3:21-cv-00379-JD-MGG document 10 filed 09/03/21 page 2 of 3


national guard was on duty, and the defendants asked that Wood’s cell be opened, but

the guard refused. Then, Sgt. Wells started yelling that Wood was trying to hang

himself. This caused the guard to open Wood’s cell door. Wood threw his mattress at

the guards and ran to an area he believed would be on video camera so that the incident

would be captured. He was tazed more than once, and he required stitches for a wound

to his face. Following the incident, he was decontaminated and evaluated by a member

of the medical staff.

       The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used, and

the extent of the injury suffered by the prisoner. Id. Giving Wood the inferences to

which he is entitled at this stage of the case, he has stated a claim against Sgt. Nicole

Wells, Officers Jean Lavrore, and Officer Emillia Sheaffer.

       Wood is not proceeding in forma pauperis. Therefore, the court will not serve the

defendants pursuant to 28 U.S.C. § 1915(d). Rather, it is Wood’s obligation to serve Sgt.

Nicole Wells, Officers Jean Lavrore, and Officer Emillia Sheaffer. If Wood desires the

assistance of the United States Marshal’s Service, he may contact them directly to make

appropriate arrangements.

       For these reasons, the court:




                                              2
USDC IN/ND case 3:21-cv-00379-JD-MGG document 10 filed 09/03/21 page 3 of 3


       (1) GRANTS Blayse Harrison Wood leave to proceed against Sgt. Nicole Wells,

Officers Jean Lavrore, and Officer Emillia Sheaffer in their individual capacities for

monetary damages for using excessive force against him on January 16, 2021, in

violation of the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DIRECTS Blayse Harrison Wood to make arrangements to serve Sgt. Nicole

Wells, Officers Jean Lavrore, and Officer Emillia Sheaffer; and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sgt. Nicole Wells, Officers Jean

Lavrore, and Officer Emillia Sheaffer to respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has

been granted leave to proceed in this screening order.

       SO ORDERED on September 3, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
